third party communication date of communication month dd yyyy cca_2015010616301701 id uilc number release date from sent tuesday january pm to cc bcc subject re form 2848-qualified poa the tmp is the member manager under sec_301_6231_a_7_-2 who has been designated as tmp the facts below do not indicate which of the two members meet this criteria although it appears llc2 is taking actions consistent with its being the manager you will need to confirm this before doing anything else member is the only eligible tmp then it is probably is the tmp a foreign gp cannot be designated tmp if any u s member is eligible but if the u s member does not meet the definition of an eligible member-manager under the -2 regulation then the foreign member can be designated under -1 b if the foreign
